Citation Nr: 0736979	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  04-41 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder, including on a secondary basis.

2.  Entitlement to service connection for residuals of a 
lumbar strain.

3.  Entitlement to service connection for a left foot/ankle 
disability.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a left shoulder 
disability.

6.  Entitlement to service connection for a left hand 
disability.

7.  Entitlement to an initial rating in excess of 10 percent 
for multiple keloid scars on the posterior thorax, right 
shoulder, anterior chest wall, and suprapubic region, 
currently rated 10 percent disabling.  

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from May 1980 to May 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decisions of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), that denied service connection for 
lumbar strain, a bilateral foot disability, a knee 
disability, and a shoulder disability; an August 2004 rating 
decision that, in relevant part, granted service connection 
for multiple keloids of the posterior thorax, right shoulder 
and anterior chest wall and assigned a 10 percent rating 
effective April 15, 2004, and denied service connection for a 
left hand disability to include left upper extremity weakness 
and numbness; a June 2005 rating decision that denied service 
connection for major depressive disorder; and a March 2006 
rating decision that denied entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in January 2007.  At 
the hearing, he submitted additional evidence with a waiver 
of RO review in accordance with 38 C.F.R. § 20.1304.

At the January 2007 hearing, the veteran clarified that he 
was claiming service connection for a left foot disability, a 
right knee disability, and a left shoulder disability.  
Additionally, he indicated that he was asserting that his 
major depressive disorder was secondary to the disabilities 
for which he had not yet been granted service connection and 
not secondary to his multiple keloids.  Therefore, these 
matters have been characterized accordingly on the preceding 
page.  

The issues of entitlement to service connection for major 
depressive disorder, including on a secondary basis, 
entitlement to service connection for a right knee 
disability, entitlement to service connection for a left hand 
disability; and entitlement to a total rating based on 
individual unemployability due to service-connected 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran's service medical records do not document any 
injuries to the low back, left foot/ankle, and/or the left 
shoulder.  

2.  The medical evidence does not show that the veteran has 
chronic disabilities of the low back, the left foot/ankle, 
and/or the left shoulder that are due to disease or injury 
during active military service.  

3.  Resolving all reasonable doubt in favor of the veteran, 
the veteran's multiple keloid scars more nearly approximate 
disability affecting 20 percent of his body from the date of 
his claim.  


CONCLUSIONS OF LAW

1.  Residuals of a lumbar strain were not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2007).  

2.  A left foot/ankle disability was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2007).  

3.  A left shoulder disability was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2007).  

4.  Resolving reasonable doubt in the veteran's favor, the 
criteria for a 30 percent rating for multiple keloid scars on 
the posterior thorax, right shoulder, anterior chest wall, 
and suprapubic region have been met from the date of his 
claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  
The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim:  
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

In June 2003, March 2004, December 2004, and March 2005 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claims 
for service connection and an increased rating, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need to advise VA of or submit any further 
evidence he had in his possession that pertained to the 
claims.  A supplemental letter containing similar information 
was sent to the veteran in February 2006.  In a March 2006 
letter, he was advised of how disability ratings and 
effective dates were determined.  The case was readjudicated 
in June 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service treatment 
records, VA examination reports, and the veteran's own 
statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process and he responded to VA's requests for 
information.  Additionally, he and his wife provided 
testimony at a personal hearing before the undersigned 
Veterans Law Judge in January 2007.  There is no additional 
notice that should be provided and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the claims for service connection, 
any question as to an appropriate evaluation or effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  See Sanders, supra.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  



Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b) (2007).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d) (2007).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

The veteran contends that he is entitled to service 
connection for residuals of a lumbar strain, a left 
foot/ankle disability, and a left shoulder disability.  
However, after careful consideration of all procurable and 
assembled data, the Board finds that service connection for 
these disabilities is not warranted because the evidence does 
not establish any currently diagnosed disability began in or 
is otherwise related to his active military service.  

The veteran's service medical records do not show that he 
sustained any injuries to his back, left foot/ankle and/or 
his left shoulder.  He testified at a personal hearing before 
the undersigned in January 2007, and he related that he 
injured his back on two occasions in 1981 and 1984.  The 1981 
incident was a slip and fall; in 1984, he strained his back 
on the obstacle course.  He stated the he injured his left 
foot/ankle in a motorcycle accident in May 1984.  He also 
recalled carrying a lot of weight in service and he injured 
his left shoulder in 1982.  However, none of these incidents 
is confirmed in the veteran's service medical records, and he 
declined a separation examination in May 1984.  An injury 
report dated in April 1994 shows that the veteran injured his 
back at work when he was trying to lift something.  

The recent VA treatment records do not show that the veteran 
has been diagnosed with a chronic back, left foot/ankle 
and/or a left shoulder disability for which service 
connection may be established.  In fact, a September 2004 x-
ray and a November 2004 MRI of the lumbar spine were within 
normal limits.  In the absence of a diagnosis of chronic 
disabilities of the spine, left foot/ankle, and/or the left 
shoulder, the Board concludes that service connection for 
these disabilities cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of a present disability there can be no valid claim); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (service 
connection may not be granted unless a current disability 
exists).  

The Board observes that there are several notations of 
"chronic back pain" in VA December 2005 outpatient records, 
as well as a May 2004 report that reports a past medical 
history of chronic low back pain and left shoulder pain from 
past injuries in service.  However, no diagnosis of a back 
and/or a left shoulder disability other than pain is of 
record and the relevant x-ray and MRI reports do not show the 
presence of arthritis in the spine.  The Court has held that 
pain, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Therefore, 
these outpatient records cannot be considered to be evidence 
of a current disability of either the back or the left 
shoulder.  

Moreover, the assessment that any currently diagnosed malady 
of the back or left shoulder was due to an injury in service 
was made based on a medical history provided solely by the 
veteran.  As discussed above, his service medical records do 
not show that he received treatment for injuries to his back 
and left shoulder.  Hence, that statement alone is of limited 
probative value.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) ("a bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional"); see 
also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  

Finally, since the veteran's service medical records are 
negative for any injuries 
to the spine, left foot/ankle, and/or the left shoulder, the 
Board finds that VA examinations are not necessary to decide 
the claims.  See 38 C.F.R. § 3.159(c)(4) (2007).  

While the veteran contends that he has a back disability, a 
left foot/ankle disability, and a left shoulder disability 
that are related to his period of active military service, 
his statements do not constitute competent evidence of a 
medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  He has not submitted medical statements to 
support his contentions.  In this regard, he is competent to 
identify the presence of symptoms that may be associated with 
these disabilities, i.e., pain, etc.  However, he is not 
competent to relate any currently diagnosed disability to his 
military service.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claims, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2007).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where, as in the present case, the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for 
that disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

The veteran's multiple keloid scars on the posterior thorax, 
right shoulder, anterior chest wall, and suprapubic region, 
have been rated as analogous to dermatitis or eczema.  They 
are currently rated 10 percent disabling under 38 C.F.R. § 
4.118, Diagnostic Code 7806.  The 10 percent rating was 
effective April 15, 2004, the date the veteran's claim for 
service connection for this disability was received.  

Under Diagnostic Code 7806, a noncompensable rating is 
assigned for dermatitis or eczema covering less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and no more than topical therapy required for 
a total duration of less than six weeks during the past 12-
month period.  A 10 percent rating is assigned for dermatitis 
or eczema covering at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  A 30 percent 
rating is assigned for dermatitis or eczema covering 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or systemic therapy such as corticosteroids 
or other immuno-suppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating is assigned for 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected or constant or near 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).  

At a VA skin examination June 2006, the examiner stated that 
the veteran's multiple keloids affect less than 14 percent of 
his total body surface, and for the most part, they do not 
affect exposed surfaces of his body.  Rather they are on his 
chest, shoulder and pubic region.  Moreover, the medical 
reports in the file do not indicate that the veteran takes 
systemic corticosteroids or other immunosuppressive drugs to 
treat his keloids.  

However, the medical evidence does show that the veteran's 
keloids have been increasing in number over the past several 
years and they have been refractive to treatment.  For 
example, from approximately May 2005 to November 2005, the 
veteran received monthly Kenalog (corticosteroid) injections 
directly into the largest keloids on his chest.  He had been 
advised that scratching would increase his keloids and 
possibly make them bigger.  However, he has complained of 
constant or near-constant itching, which has essentially 
caused them to increase.  The Kenalog injections were 
discontinued in November 2005, and he began to use a 
corticosteroid tape.  However, this treatment also appeared 
to aggravate the condition and was discontinued.  At the most 
recent VA examination in June 2006, it was noted that he used 
a topical steroid cream directly on the keloids every night.  
Photographs of the veteran's anterior chest showed numerous 
darkened, raised keloid scars, and the examiner noted that 
they covered one half of his anterior torso.  Based on this 
clinical evidence, and resolving reasonable doubt in the 
veteran's favor, the Board finds that the veteran's keloids 
more nearly approximate the criteria for a 30 percent rating 
from the date of his claim.  Hence, a 30 percent rating may 
be assigned.  The evidence clearly does not show that the 
veteran's keloids affect more than 40 percent of his body and 
he does not use constant or near-constant systemic therapy to 
treat them.  Accordingly, the next higher rating may be not 
assigned.  


ORDER

Service connection for residuals of a lumbar strain is 
denied.  

Service connection for a left foot/ankle disability is 
denied.  

Service connection for a left shoulder condition is denied.  

An initial 30 percent rating for multiple keloids on the 
posterior thorax, right shoulder, anterior chest wall, and 
suprapubic region is granted, subject to the regulations 
governing the payment of monetary benefits.  


REMAND

The veteran's service medical records reflect that he 
sustained an injury to his right knee in January 1984, and a 
left hand injury in November 1981.  Current clinical records 
reflect that the veteran has been diagnosed with chronic 
disabilities of the right knee and left hand.  Therefore, the 
Board finds that medical opinions are required.  

When the medical evidence of record is insufficient, in the 
opinion of the Board, the Board must supplement the record by 
seeking an advisory opinion, ordering a medical examination, 
or citing recognized medical treatises that clearly support 
its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991); see also 38 C.F.R. § 3.159(c)(4).  Based on 
the foregoing, the Board concludes that a VA examination is 
necessary to make an accurate determination regarding the 
relationship between any currently diagnosed right knee and 
left hand disabilities and the veteran's active military 
service.  See 38 C.F.R. § 3.159(c)(4) (2007); see also, 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (holding 
that a medical examination is needed when evidence is 
insufficient to grant benefits but indicates that a condition 
may be associated with service).  

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 provide that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for an 
examination scheduled in conjunction with an original claim, 
the claim shall be denied.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

Consideration of the matters of entitlement to service 
connection for major depressive disorder, including on a 
secondary basis and entitlement to a total disability rating 
based on individual unemployability are inextricably 
intertwined with the issues being remanded.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must 
be adjudicated together).  Thus, remand of these issues is 
also required.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who treated him for a right knee 
and a left hand disability since his 
discharge from service.  After securing 
the necessary release(s), any records 
identified which are not already included 
in the claims file should be obtained.  

2.  The veteran should be afforded a VA 
examination to determine the nature of any 
current right knee and left hand 
disabilities and to obtain an opinion as 
to their relationship to service.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted.  
Following review of the claims file and 
examination of the veteran, the examiner 
should provide an opinion as to whether it 
is more likely, less likely, or at least 
as likely as not (50 percent probability) 
that any currently diagnosed right knee 
and/or left hand disability is/are related 
to the injuries the veteran sustained in 
service.  

3.  If, and only if, the veteran 
establishes service connection for either 
a right knee and/or a left hand 
disability, he should be afforded a VA 
examination to determine the nature of any 
current psychiatric disability and to 
obtain an opinion as to its relationship 
to his service-connected disabilities.  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted.  
Following review of the claims file and 
examination of the veteran, the examiner 
should provide an opinion as to whether it 
is more likely, less likely, or at least 
as likely as not (50 percent probability) 
that any currently diagnosed psychiatric 
disability is related to a service-
connected disability.  

4.  After the development requested above 
has been completed to the extent possible, 
review the record.  If the benefits sought 
on appeal remain denied, the veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


